[Cite as In re K.C., 2020-Ohio-836.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


In re K.C.                                       Court of Appeals No. WD-19-066

                                                 Trial Court No. 2018 JA 0421



                                                 DECISION AND JUDGMENT

                                                 Decided: March 6, 2020

                                          *****

        Autumn D. Adams, for appellant.

        Paul A. Dobson, Wood County Prosecuting Attorney, Charles S.
        Bergman, Chief Assistant Prosecuting Attorney, and David T.
        Harold, Assistant Prosecuting Attorney, for appellee.

                                          *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, K.C., appeals the August 2, 2019 judgment of the

Wood County Court of Common Pleas, Juvenile Division, which found that appellant

qualified as a mandatory registrant and classified him as a Tier I offender which requires
him to provide in-person verification for ten years. Because we conclude that the

juvenile sex offender registry and the age-based classification system under R.C.

2152.83(A) is constitutional, we affirm.

       {¶ 2} On May 29, 2018, appellant, then 17 years old, was charged with one count

of rape, a felony of the first degree if committed by an adult. The charge stemmed from

sexual contact with a minor victim under the age of 13. On July 17, 2018, appellant was

adjudicated a delinquent child and the matter was set for disposition.

       {¶ 3} The dispositional hearing was held on July 24, 2018. Thereafter, on July 25,

2018, appellant was ordered committed to the Ohio Department of Youth Services (DYS)

for a minimum period of one year and a maximum not exceeding his 21st birthday.

       {¶ 4} Following appellant’s release from the DYS, a sexual registration and

classification hearing was held on August 1, 2019. Because of his age at the time of the

offense, the court classified appellant as a Tier I juvenile offender registrant under R.C.

2152.83, which required that he register annually for a period of ten years.

       {¶ 5} Appellant commenced the instant appeal and raises the following two

assignments of error for our review:

              Assignment of Error I: The juvenile sex offender registry is

       unconstitutional as it is not rationally related to a legitimate governmental

       interest because the registry provides minimal notice, if any at all, to the

       general public of the juvenile’s status of a sex offender.




2.
              Assignment of Error II: Appellant’s status as a mandatory sex

       offender registrant under Revised Code section 2152.83(A) violates the

       Equal Protection Clause of the United States and Ohio Constitution[s]

       because it creates classes of similarly situated children who are treated

       differently.

       {¶ 6} When the issue of the constitutionality of a statue is raised on appeal, our

review is de novo. David P. v. Kim D., 6th Dist. Lucas No. L-06-1164, 2007-Ohio-1865,

¶ 15, citing Andreyko v. Cincinnati, 153 Ohio App.3d 108, 2003-Ohio-2759, 791 N.E.2d

1025, ¶ 11 (1st Dist.). Because statutes are presumed constitutional, any challenge must

be proven beyond a reasonable doubt. Id., citing Beagle v. Walden, 78 Ohio St.3d 59, 61,

676 N.E.2d 506 (1997).

       {¶ 7} This court has recently addressed identical assignments of error in an appeal

following an appellant’s designation as a Tier I juvenile sexual offender. In re N.W., 6th

Dist. Wood No. WD-19-051, 2020-Ohio-290. In N.W., the juvenile appellant, 16 years

old, was adjudicated a delinquent child on one count of gross sexual imposition involving

a 15-year-old victim. Id. at ¶ 2.

       {¶ 8} Rejecting appellant’s assignments of error challenging the constitutionality

of the age-based, tiered classification system under R.C. 2152.83, we noted:

              We find that the age-based juvenile sex offender classification

       system set forth in R.C. 2152.83 can reasonably be found to reflect

       consideration of a greater of risk of recidivism and a higher level of




3.
       seriousness of offenses as the age of the offender rises, and, therefore, the

       interest in protecting the public increases as the age of the juvenile sex

       offender increases.

              As such, the juvenile sex offender classification consequences

       escalate as the age of the juvenile offender increases towards the age of

       majority. This system can reasonably be found to reflect a rational

       relationship between the statutory provisions and a legitimate government

       interest in protection of the public from offenders.

Id. at ¶ 16-17. See In re J.R., 6th Dist. Wood No. WD-15-075, 2016-Ohio-4751; In re

D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184. Reviewing this case,

de novo, and upon application of this court’s and the Supreme Court of Ohio’s precedent,

we reject appellant’s first and second assignments of error.

       {¶ 9} On consideration whereof, we find that appellant was not prejudiced or

prevented from having a fair proceeding and the judgment of the Wood County Court of

Common Pleas, Juvenile Division, is affirmed. Pursuant to App.R. 24, appellant is

ordered to pay the costs of this appeal.


                                                                         Judgment affirmed.




4.
                                                               In re K.C.
                                                               C.A. No. WD-19-066




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.